Citation Nr: 1226853	
Decision Date: 08/03/12    Archive Date: 08/10/12

DOCKET NO.  09-45 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral knee disability.

2.  Whether new and material evidence has been received to reopen a claim for service connection for neck disability.

3.  Whether new and material evidence has been received to reopen a claim for service connection for lumbar spine disability.

4.  Entitlement to service connection for bilateral knee disability.

5.  Entitlement to service connection for neck disability.

6.  Entitlement to service connection for lumbar spine disability.

7.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1989 to September 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

Regarding characterization of the appeal, the Board notes that, regardless of the RO's actions, it has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2002) to address the question of whether new and material evidence has been received to reopen the claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the claims has been received-and, in view of the Board's favorable decision on the requests to reopen-the Board has characterized this appeal as encompassing the matters set forth on the title page.  

In March 2012, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of the hearing is of record.

A review of the Veterans Virtual VA Claims file reveals additional VA outpatient treatment records.  As these matters are being remanded, the RO will have the opportunity to review these records.
 
The issues of entitlement to service connection for bilateral knee, neck, lumbar spine disabilities, and bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In February 2006, the RO denied the Veteran's claims for service connection for bilateral knee, neck, and lumbar spine disabilities; although notified of the denials in a letter that same month, the Veteran did not initiate an appeal.

2.  Additional evidence associated with the claims file since the February 2006 rating decision is not cumulative and redundant of evidence of record at the time of the prior denials, relates to unestablished facts necessary to substantiate the claims for service connection for bilateral knee, neck, and lumbar spine disabilities, and raises a reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  The February 2006 rating decision in which the RO denied the claims for service connection for bilateral knee, neck, and lumbar spine disabilities is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

2.  As pertinent evidence received since the February 2006 denial is new and material, the criteria for reopening the claim for service connection for bilateral knee disability are met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011) (as in effect for claims filed on and after August 29, 2001).

3.  As pertinent evidence received since the February 2006 denial is new and material, the criteria for reopening the claim for service connection for neck disability are met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011) (as in effect for claims filed on and after August 29, 2001).

4.  As pertinent evidence received since the February 2006 denial is new and material, the criteria for reopening the claim for service connection for lumbar spine disability are met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011) (as in effect for claims filed on and after August 29, 2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Given the favorable disposition of the requests to reopen, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal have been accomplished.

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran's claims for service connection for bilateral knee, back, and neck disabilities were originally denied in a February 2006 rating decision.  The RO noted that while service treatment records reflected that the Veteran injured himself on a jump in service, but there were no indications of any knee, back or neck problems upon discharge from service, and there were no medical records indicating a chronic knee, back, or neck disability sustained in service.

The pertinent evidence then of record consisted solely of the Veteran's service treatment records which, as noted above, reflect that the Veteran injured himself on a jump in June 1992.  On a June 1992 report of medical history, the Veteran reported that he injured his back, neck, and hand on his last jump.  However, there were no abnormalities found on the Veteran's June 1992 discharge examination.  

Although notified of the denial in a letter that same month, the Veteran did not initiate an appeal of the RO's February 2006 decision.  See 38 C.F.R. § 20.200.  The February 2006 denial of the claim is therefore final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Veteran requested that VA reopen the previously-denied claim for service connection in December 2007.  Regarding petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 
(1996).  Here, the last final denial of the claim is the February 2006 rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Pertinent evidence added to the claims file includes private and VA outpatient treatment records, the report of an October 2009 VA examination, and a transcript of the Veteran's March 2012 Board hearing.

Private treatment records dated in May 1998 reflect that the Veteran complained of back and neck pain.

The Veteran's VA treatment records include a December 2006 cervical spine MRI indicating a right-sided spur at C6 causing neuroforaminal encroachment.  The Veteran also underwent physical therapy for cervical and paraspinal pain.  Assessments of degenerative joint disease and degenerative disc disease of the lumbar spine, cervical spine, and knees were noted in May 2008.  The Veteran also reported that he had been seeing a chiropractor for his back since 1998.

On VA examination in October 2009, the examiner assigned diagnoses of bilateral knee patellofemoral syndrome, cervical spine strain with right-sided spur at C6 causing neuroforaminal encroachment, and lumbosacral spine strain with degenerative disc disease with Schmorl's nodes and synovial cyst at some levels.  

During the Veteran's March 2012 Board hearing, the Veteran testified that he had been treated for back, neck, and bilateral knee injuries on numerous occasions during service.  He indicated that that his injuries stemmed from parachute jumps that were part of his duties in an airborne division.  The Veteran also reported that these injuries occurred at a number of locations during his service including Fort Bragg and Fort Hood.  He indicated that his problems following the initial injuries had continued since service and have worsened, but he did not know when he first sought treatment.  He noted that he first saw a private physician in Laurinburg, North Carolina, who also sent him to a chiropractor.  In addition, the Veteran noted that he was involved in a car accident in 2006, but these injuries were separate from his injuries in service.

At the time of the February 2006 prior final denial, there was no evidence of chronic bilateral knee, lumbar spine, or neck disabilities following the Veteran's discharge from service.  Since that time, VA examiners have provided diagnoses with respect to all of the claimed disabilities, and the Veteran had indicated that he has experienced chronic knee, neck and back problems since the documented in-service injuries.  

The Board finds that the identified evidence is "new" in that it was not before agency decision makers at the time of the February 2006 final denial of the claims for service connection, and is not duplicative or cumulative of evidence previously of record.  Moreover, the medical evidence, in particular, is "material" in that confirms diagnoses of current knee and lumbar spine disabilities, and, collectively, the lay and medical evidence addresses a potential relationship between the documented in-service injuries and his current disabilities.  Hence, this evidence relates to an unestablished fact necessary to substantiate the claims for service connection for bilateral knee, neck and lumbar spine disabilities, and raises a reasonable possibility of substantiating the claims.

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for bilateral knee, neck and lumbar spine disabilities are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

As new and material evidence has been received, the request to reopen the claim for service connection for bilateral knee disability is granted.  The appeal is allowed to this extent.

As new and material evidence has been received, the request to reopen the claim for service connection for neck disability is granted.  The appeal is allowed to this extent.

As new and material evidence has been received, the request to reopen the claim for service connection for lumbar spine disability is granted.  The appeal is allowed to this extent.


REMAND

With respect to the reopened claims, because the RO did not reopen the claims for service connection for bilateral knee, neck, and lumbar spine disabilities and consider them on a direct basis, the Board may not consider the claim on the merits unless the Veteran has waived RO consideration or the Veteran would not be prejudiced by such consideration.  See Hickson v. Shinseki, 23 Vet. App. 394, 399-400 (2010) (noting that generally the Board should return a reopened claim to the RO for initial consideration, but may consider the merits of the claim where the Veteran submits a waiver or would not be prejudiced by such adjudication); Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (noting that the Board must consider whether a veteran is prejudiced by a lack of RO consideration of the merits of a claim). Here, the Veteran has not waived RO consideration and the Board cannot find that the Veteran would not be prejudiced by such consideration. Accordingly, remand is required for RO consideration.

As regards the Veteran's claim for service connection for bilateral hearing loss, the Board notes that the Veteran was recently afforded a VA audiological evaluation in February 2011.  At that time, there was no measurable hearing loss according to VA standards in either ear.  However, during the Veteran's March 2012 hearing, he indicated that his hearing loss had worsened since the previous examination.  As the Veteran's hearing loss may now meet the VA standards for hearing loss disability, the Board believes that a more contemporaneous audiological evaluation is necessary to resolve the Veteran's claim for service connection for bilateral hearing loss.  See 38 C.F.R. § 5103A; 38 C.F.R. § 3.159.  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide a veteran with a thorough and contemporaneous medical examination);
 
In addition, while these matters are on remand, the RO/AMC should undertake steps to identify and obtain any outstanding treatment records.  During the Veteran's March 2012 Board hearing, the Veteran testified that he received treatment at the Fayetteville VA Medical Center (VAMC).  While treatment records from this facility dated through June 2012 are associated with the Veteran's Virtual VA electronic claims file, more recent treatment records may be available.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, treatment records from the Fayetteville VAMC dated from June 2012 should be obtained.

Furthermore, the Veteran reported that he received treatment for the claimed disabilities from a private physician and chiropractor in Laurinburg.  While there are private medical records from private Dr. A. dated in 1998 and 1999, no additional records have been associated with the claims file.  The RO/AMC should specifically request that the Veteran provide authorization for it to obtain any outstanding private medical records, including from any private physician or chiropractor who has treated him for the claimed disabilities.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain from the Fayetteville VAMC all outstanding pertinent records of evaluation and/or treatment of the Veteran for the disabilities at issue, since June 2012.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.   The RO should specifically request that the Veteran provide authorization for it to obtain any outstanding private medical records, including records of treatment from a private physician and chiropractor in Laurinburg, as referenced by the Veteran in his hearing.

If the Veteran responds, the RO should assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R.  § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO/AMC should arrange for the Veteran to undergo audiological examination, by an appropriate physician, at a VA medical facility.  The entire claims file, to include a complete copy of the REMAND, must be made available to the physician 
designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  

Audiometric testing and Maryland CNC speech discrimination testing should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.  

Based on the testing results, with respect to each ear, the examiner should clearly indicate whether the Veteran has hearing loss to an extent recognized as a disability for VA purposes. 

Then, with respect to each such diagnosed disability, the physician should offer an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) had its onset in or is otherwise medically related to service.  

In rendering the requested opinion, the physician should consider and discuss in- and post-service treatment records, as well as the Veteran's assertions as to in-service noise exposure. The physician should set forth all examination findings, along with complete rationale for the conclusions reached.

4.  The RO/AMC should accomplish any additional notification and/or development deemed warranted, to include additional VA examinations.

5.  Then, the RO/AMC should readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


